DETAILED ACTION
	The amendment filed on 10-15-2020 is acknowledged. Claims 101 and 103 have been amended. Claims 1-2, 5-6, 16-20, 22-23, 29, 41, 46, 106, 120-121 and 134-141 have been canceled. Claims 142-161 have been added. Claims 101, 103 and 142-161 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I and Veillonella parvula in the reply filed on 10-15-2020 is acknowledged. Claims 101, 103 and 142-161 are currently under examination.

Information Disclosure Statement
The Information Disclosure Statement filed on 7-17-2019 has been considered. An initialed copy is attached hereto.
It should be noted that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 143 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

It is apparent that the Veillonella parvula strain represented by the ATCC accession number PTA-125691 is required in order to practice the invention. The deposit of biological organisms is considered by the Examiner to be necessary for the enablement of the current invention (see 37 CRF 1.808(a)). 
If the deposit is made under terms of the Budapest Treaty, then an affidavit or declaration by Applicants or person(s) associated with the patent owner (assignee) who is in a position to make such assurances, or a statement by an attorney of record over his or her signature, stating that the deposit has been made under the terms of the Budapest Treaty and that all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of a patent, would satisfy the deposit requirements. See 37 CFR 1.808.
If a deposit is not made under the terms of the Budapest Treaty, then an affidavit, or declaration by Applicants or person(s) associated with the patent owner (assignee) who is in a position to make such assurances, or a statement by an attorney of record over his or her signature, stating that the following criteria have been met:

2) all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of a patent; and
3) the deposits will be maintained for a term of at least thirty (30) years from the date of the deposit or for the enforceable life of the patent or for a period of at least five (5) years after the most recent request for the furnishing of a sample of the deposited material, whichever is longest; and 
4) a viability statement in accordance with the provisions of 37 CFR 1.807; and
5) the deposit will be replaced should it become necessary due to inviability, contamination or loss of capability to function in the manner described in the specification.

	In addition, the identifying information set forth in 37 CRF 1.809(d) should be added to the specification.  See 37 CFR 1.803 – 1.809 for additional explanation of these requirements.
	
Written Description
Claims 103, 142-143, 145, 147, 149, 153, 155, 157, 159 and 161 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Applicant is directed to the Final Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001 and revision of the Written Description Training materials, Revision 1 March, 2008 http://www.uspto.gov/web/menu/written.pdf.

Veillonella parvula strains that have 16S with a sequence having least 99% sequence identity to SEQ ID NO:2
The specification discloses Veillonella Strain B which contains a 16S with the sequence of SEQ ID NO:2. Said strain meets the written description requirements set forth under 35 USC § 112, first paragraph. The claims, however, encompass any Veillonella parvula strain that has a 16S with a sequence having least 99% sequence identity to SEQ ID NO:2. None of these Veillonella parvula strains meet the written description requirements.
To fulfill the written description requirements set forth under 35 USC § 112, first paragraph, the specification must describe at least a substantial number of the members of the claimed genus, or alternatively describe a representative member of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, which would enable the skilled artisan to immediately recognize and distinguish its members from others, so as to reasonably convey to the skilled artisan that Applicant has possession the claimed invention.  To adequately describe the genus of strains of Veillonella parvula strains with the claimed phenotypic characteristic, Applicant must adequately describe the specific strains that have a 16S with at least 99% sequence identity to SEQ ID NO:2.
However, with the exception of Veillonella Strain B, the specification does not disclose any Veillonella parvula strain that has a 16S with a sequence of at least 99% homology to SEQ ID NO:2 so that the skilled artisan could immediately envision, or recognize at least a substantial number of members of the claimed genus of Veillonella parvula strains.  
MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the 

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

See Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991).  Furthermore, the written description provision of 35 USC § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 
The Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, paragraph 1, ``Written Description'' Requirement (66 FR 1099-1111, January 5, 2001) state, “[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention” (Id. at 1104).  Moreover, because the claims encompass a genus of variant species, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus.  However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant 
The Guidelines further state, “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus” (Id. at 1106); accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus. 
	Moreover, the describing of a biological entity by their functions was addressed in the Centocor decision (CENTOCOR ORTHO BIOTECH, INC. v ABBOTT LABORATORIES (Fed Cir, 2010-1144, 2/23/2011)). In said case the court stated” 
To satisfy the written description requirement, "the applicant must 'convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention,' and demonstrate that by disclosure in the specification of the patent."  Carnegie Mellon Univ. v. Hoffmann-La Roche Inc., 541 F.3d 1115, 1122 (Fed. Cir. 2008) (quoting Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 (Fed. Cir. 1991)).  Assessing such "possession as shown in the disclosure" requires "an objective inquiry into the four corners of the specification."  Ariad, 598 F.3d at 1351.  Ultimately, "the specification must describe an invention understandable to [a person of ordinary skill in the art] and show that the inventor actually invented the invention claimed."  Id.  A "mere wish or plan" for obtaining the claimed invention is not adequate written description.  Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566 (Fed. Cir. 1997).

Therefore, because the art is unpredictable, in accordance with the Guidelines, the description of genetic alterations is not deemed representative of the genus of variant filamentous fungi to which the claims refer. Consequently, the instant claims fail to meet the written description provision of 35 USC 112, first paragraph.



(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 103, 142, 145, 147, 149-155 and 161 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	
	Claims 103, 142, 145, 147, 149 and 161 are rendered vague and indefinite by the use of the term “16S”. It is unclear what is meant to be engendered by said term. Is said term referring to a 16S rRNA or some other protein?
	Claims 103, 142, 145, 147, 149 and 161 are rendered vague and indefinite by the use of the term “16S sequence”. It is unclear what is meant to be engendered by said phrase as a sequence constitutes an abstraction representing an arrangement of nucleotides or amino acids and does not constitute matter.
Claim 103 recites the limitation "the bacterium" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. The independent claim limits the bacteria to Veillonella parvula.
Claim 142 recites the limitation "the bacterium" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The independent claim limits the bacteria to Veillonella parvula.
Veillonella parvula.
The term "essentially all" in claim 146 is a relative term which renders the claim indefinite.  The term "essentially all" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what degree of purity correlates to “essentially all”. As written, it is impossible to determine the metes and bounds of the claimed invention.
The term "essentially all" in claim 147 is a relative term which renders the claim indefinite.  The term "essentially all" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what degree of purity correlates to “essentially all”. As written, it is impossible to determine the metes and bounds of the claimed invention.
Claim 149 recites the limitation "the strain" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The independent claim limits the bacteria to Veillonella parvula.
Claim 150 recites the limitation "live bacteria" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The independent claim limits the bacteria to Veillonella parvula.
Claim 150 is rendered vague and indefinite by the use of the phrase “…comprises live bacteria…”. Since the claimed composition is not limited to the recited Veillonella parvula Veillonella parvula strain or another heterologous bacterial strain. As written, it is impossible to determine the metes and bounds of the claimed invention.
Claim 151 recites the limitation "killed bacteria" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The independent claim limits the bacteria to Veillonella parvula.
Claim 151 is rendered vague and indefinite by the use of the phrase “…comprises killed bacteria…”. Since the claimed composition is not limited to the recited Veillonella parvula strain, it is unclear whether the aforementioned phrase is referring to the Veillonella parvula strain or another heterologous bacterial strain. As written, it is impossible to determine the metes and bounds of the claimed invention.
Claim 152 recites the limitation "irradiated bacteria" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The independent claim limits the bacteria to Veillonella parvula.
Claim 152 is rendered vague and indefinite by the use of the phrase “…comprises irradiated bacteria…”. Since the claimed composition is not limited to the recited Veillonella parvula strain, it is unclear whether the aforementioned phrase is referring to the Veillonella parvula strain or another heterologous bacterial strain. As written, it is impossible to determine the metes and bounds of the claimed invention.
Claim 153 recites the limitation "gamma irradiated bacteria" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The independent claim limits the bacteria to Veillonella parvula.
Veillonella parvula strain, it is unclear whether the aforementioned phrase is referring to the Veillonella parvula strain or another heterologous bacterial strain. As written, it is impossible to determine the metes and bounds of the claimed invention.
	Claim 154 is rendered vague and indefinite by the use of the phrase “…wherein the pharmaceutical composition comprises an enteric coated tablet.”. It is unclear whether said phrase is referring to the formulation of the claimed Veillonella parvula strain or is referring to a heterologous enteric tablet. As written, it is impossible to determine the metes and bounds of the claimed invention.
	Claim 155 is rendered vague and indefinite by the use of the phrase “…wherein the pharmaceutical composition comprises an enteric coated tablet.”. It is unclear whether said phrase is referring to the formulation of the claimed Veillonella parvula strain or is referring to a heterologous enteric tablet. As written, it is impossible to determine the metes and bounds of the claimed invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

144 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The independent claim refers only to a single bacterial species. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 145 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The independent claim refers only to a single bacterial species. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 146 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The independent claim refers only to a single bacterial species. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	Claim 147 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim The independent claim refers only to a single bacterial species. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 101, 144, 146, 148, 150, 154, 156 and 158 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cook et al. (U.S. Patent Application Publication US 2016/0317653).
	Cook et al. discloses compositions consisting essentially of Veillonella parvula (see paragraph [0060] for example). Cook et al. further disclose that said compositions can comprise additional bacterial strains (see paragraph [0050]-[0052]); that said compositions can be in the form of a tablet or capsule (see paragraph [0090]); that said compositions can comprise an enteric coating (see paragraphs [0081] and [0092] for example); that said bacteria is live (see paragraph [0094]); or that said compositions contain between 1 x 104 to more than 1 x 1015 cfu .

Claim 103, 145, 149, 155, 157, 159 and 161 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henn et al. (U.S. Patent Application Publication US 2014/0147425 – IDS filed on 7-17-2019).
	Henn et al. discloses compositions comprising a Veillonella parvula strain with a 16S with a 99.4% sequence identity to SEQ ID NO:2 (see paragraphs [0012], [0222] and the alignment below, for example). Henn et al. further disclose that said compositions comprise multiple bacterial strains (see paragraph [0013] for example); that said compositions can be in the form of a tablet or capsule (see paragraph [0120]-[0121] and [0125] for example); that said compositions can comprise an enteric coating (see paragraphs [0013], [0018] and [0125] for example); that said bacteria can be lyophilized (see paragraph [0125]); or that said compositions contain between 1 x 104 to more than 1 x 1011 cfu (see paragraph [0016] for example) and that the compositions can be modified to withstand (and tested) the pH changes in the gastrointestinal system (see paragraphs [0162]-[0163] for example). Consequently, Cook et al. anticipate all the limitations of the rejected claims.
RESULT 4
BBG58985
ID   BBG58985 standard; DNA; 1562 BP.
XX
DE   Veillonella sp. 16S ribosomal RNA (16S rRNA), SEQ: 1830.
XX
CC PN   US2014147425-A1.
XX
CC PD   29-MAY-2014.
XX
CC PS   Example P8; SEQ ID NO 1830; 28pp; English.
XX
SQ   Sequence 1562 BP; 406 A; 354 C; 487 G; 315 T; 0 U; 0 Other;

  Query Match             99.4%;  Score 1042.6;  DB 48;  Length 1562;
  Best Local Similarity   99.6%;  
  Matches 1045;  Conservative    0;  Mismatches    4;  Indels    0;  Gaps    0;

Qy          1 GAGTGATGACGGCCTTCGGGTTGTAAAGCTCTGTTAATCGGGACGAAAGGCCTTCTTGCG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        422 GAGTGATGACGGCCTTCGGGTTGTAAAGCTCTGTTAATCGGGACGAAAGGCCTTCTTGCG 481

Qy         61 AATAGTGAGAAGGATTGACGGTACCGGAATAGAAAGCCACGGCTAACTACGTGCCAGCAG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        482 AATAGTGAGAAGGATTGACGGTACCGGAATAGAAAGCCACGGCTAACTACGTGCCAGCAG 541

Qy        121 CCGCGGTAATACGTAGGTGGCAAGCGTTGTCCGGAATTATTGGGCGTAAAGCGCGCGCAG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        542 CCGCGGTAATACGTAGGTGGCAAGCGTTGTCCGGAATTATTGGGCGTAAAGCGCGCGCAG 601

Qy        181 GCGGATAGGTCAGTCTGTCTTAAAAGTTCGGGGCTTAACCCCGTGATGGGATGGAAACTG 240
              ||||||  ||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        602 GCGGATCAGTCAGTCTGTCTTAAAAGTTCGGGGCTTAACCCCGTGATGGGATGGAAACTG 661

Qy        241 CCAATCTAGAGTATCGGAGAGGAAAGTGGAATTCCTAGTGTAGCGGTGAAATGCGTAGAT 300
              |  |||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        662 CTGATCTAGAGTATCGGAGAGGAAAGTGGAATTCCTAGTGTAGCGGTGAAATGCGTAGAT 721

Qy        301 ATTAGGAAGAACACCAGTGGCGAAGGCGACTTTCTGGACGAAAACTGACGCTGAGGCGCG 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        722 ATTAGGAAGAACACCAGTGGCGAAGGCGACTTTCTGGACGAAAACTGACGCTGAGGCGCG 781

Qy        361 AAAGCCAGGGGAGCGAACGGGATTAGATACCCCGGTAGTCCTGGCCGTAAACGATGGGTA 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        782 AAAGCCAGGGGAGCGAACGGGATTAGATACCCCGGTAGTCCTGGCCGTAAACGATGGGTA 841

Qy        421 CTAGGTGTAGGAGGTATCGACCCCTTCTGTGCCGGAGTTAACGCAATAAGTACCCCGCCT 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        842 CTAGGTGTAGGAGGTATCGACCCCTTCTGTGCCGGAGTTAACGCAATAAGTACCCCGCCT 901

Qy        481 GGGGAGTACGACCGCAAGGTTGAAACTCAAAGGAATTGACGGGGGCCCGCACAAGCGGTG 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        902 GGGGAGTACGACCGCAAGGTTGAAACTCAAAGGAATTGACGGGGGCCCGCACAAGCGGTG 961

Qy        541 GAGTATGTGGTTTAATTCGACGCAACGCGAAGAACCTTACCAGGTCTTGACATTGATGGA 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        962 GAGTATGTGGTTTAATTCGACGCAACGCGAAGAACCTTACCAGGTCTTGACATTGATGGA 1021

Qy        601 CAGAACCAGAGATGGTTCCTCTTCTTCGGAAGCCAGAAAACAGGTGGTGCACGGTTGTCG 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1022 CAGAACCAGAGATGGTTCCTCTTCTTCGGAAGCCAGAAAACAGGTGGTGCACGGTTGTCG 1081

Qy        661 TCAGCTCGTGTCGTGAGATGTTGGGTTAAGTCCCGCAACGAGCGCAACCCCTATCTTATG 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1082 TCAGCTCGTGTCGTGAGATGTTGGGTTAAGTCCCGCAACGAGCGCAACCCCTATCTTATG 1141

Qy        721 TTGCCAGCACTTTGGGTGGGGACTCATGAGAGACTGCCGCAGACAATGCGGAGGAAGGCG 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1142 TTGCCAGCACTTTGGGTGGGGACTCATGAGAGACTGCCGCAGACAATGCGGAGGAAGGCG 1201

Qy        781 GGGATGACGTCAAATCATCATGCCCCTTATGACCTGGGCTACACACGTACTACAATGGGA 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1202 GGGATGACGTCAAATCATCATGCCCCTTATGACCTGGGCTACACACGTACTACAATGGGA 1261

Qy        841 GTTAATAGACGGAAGCGAGATCGCGAGATGGAGCAAACCCGAGAAACACTCTCTCAGTTC 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1262 GTTAATAGACGGAAGCGAGATCGCGAGATGGAGCAAACCCGAGAAACACTCTCTCAGTTC 1321

Qy        901 GGATCGTAGGCTGCAACTCGCCTACGTGAAGTCGGAATCGCTAGTAATCGCAGGTCAGCA 960
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy        961 TACTGCGGTGAATACGTTCCCGGGCCTTGTACACACCGCCCGTCACACCACGAAAGTCGG 1020
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1382 TACTGCGGTGAATACGTTCCCGGGCCTTGTACACACCGCCCGTCACACCACGAAAGTCGG 1441

Qy       1021 AAGTGCCCAAAGCCGGTGGGGTAACCTTC 1049
              |||||||||||||||||||||||||||||
Db       1442 AAGTGCCCAAAGCCGGTGGGGTAACCTTC 1470


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 101, 144, 146, 148, 150-154, 156, 158 and 160 are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. (U.S. Patent Application Publication US 2016/0317653) and Raz et al. (WO 2004/069156).
	
	Cook et al. discloses compositions consisting essentially of Veillonella parvula (see paragraph [0060] for example). Cook et al. further disclose that said compositions can comprise additional bacterial strains (see paragraph [0050]-[0052]); that said compositions can be in the form of a tablet or capsule (see paragraph [0090]); that said compositions can comprise an enteric coating (see paragraphs [0081] and [0092] for example); that said bacteria is live (see paragraph [0094]); or that said compositions contain between 1 x 104 to more than 1 x 1015 cfu (see paragraph [0083]). Consequently, Cook et al. anticipate all the limitations of the rejected claims.
	Cook et al. differs from the instant invention in that they don’t explicitly disclose the inactivation (killing) of the probiotic bacteria or the lyophilization of said bacteria.
	Raz et al. disclose compositions comprising probiotic bacteria (see abstract). Raz et al. further disclose that their bacteria can be killed (inactivated) by multiple means including the use of gamma radiation (see paragraph [0051]); that said inactivated bacteria can be in a capsule or tablet with an enteric coating (see paragraphs [0073] and [0074]); and that said inactivated bacteria can be lyophilized (see paragraph [0065]).
	It would have been obvious for one of skill in the art to inactivate the bacteria to be used in the compositions of Cook et al. in order to take advantage of the increased stability associated with irradiated probiotic bacteria (see paragraph [0038] of Raz et al.) and the ability to safely 
	One would have had a reasonable expectation of success as the disclosure of Raz et al. encompasses the use of a myriad of bacterial species. 

 Conclusion

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866.  The examiner can normally be reached on Monday thru Friday; 6:30 am - 3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        January 13, 2021